 



EXHIBIT 10.1

CHAMPION ENTERPRISES, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT

     THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”), dated as of
August 1, 2004, is between Champion Enterprises, Inc. (the “Company”) and
William C. Griffiths, who is currently employed by the Company in the position
Chief Executive Officer (the “Executive”).

     WITNESSETH:

     WHEREAS, the Company believes that it is in the best interests of the
Company and its Shareholders if the Executive is assured that he will receive
appropriate financial protection in the event of a Change in Control (as defined
in Section 4 below), thus ensuring that the Executive will have an incentive to
perform valuable services for the Company and will not be distracted in the
event of an actual or threatened Change in Control; and

     WHEREAS, the Company believes that the assurance of appropriate financial
protection to the Executive in the event of a Change in Control will encourage
the Executive to remain in the employ of the Company through the transition
period following a Change in Control, which is in the best interests of the
Company and its Shareholders; and

     WHEREAS, the Executive is willing to provide dedicated services to the
Company on the condition that he receives adequate assurance that he will
receive appropriate financial protection in the event of a Change in Control;

     NOW THEREFORE, in consideration of the premises and mutual covenants, the
parties hereto agree as follows:

     1. Operation of Agreement. This Agreement sets forth the sole severance
compensation that the Company shall pay the Executive if the Executive’s
employment with the Company terminates under one of the applicable provisions
set forth herein following a Change in Control which shall be in lieu of any
severance compensation pursuant to the employment agreement between the
Executive and the Company dated as of July 12, 2004.

     2. Term of the Agreement. This Agreement shall be effective upon its
execution by both parties and shall terminate upon the first of the following
events to occur:

          (a) two (2) years from the date hereof if a Change in Control has not
occurred within such two-year period;

          (b) the termination of the Executive’s employment with the Company
prior to a Change in Control except under the circumstances described in
Section 6 hereunder;

          (c) the expiration of two (2) years following a Change in Control (or
two years following the later of one or more successive Changes in Control that
occur within the two year period immediately following the initial Change in
Control);

          (d) the termination of the Executive’s employment with the Company
following a Change in Control due to the Executive’s death, Disability (as
defined in Section 3(a) below) or Retirement (as defined in Section 3(b) below);

          (e) the termination of the Executive’s employment by the Company for
Cause (as defined in Section 3(c) below) following a Change in Control; or

          (f) termination of employment by the Executive for other than Good
Reason (as defined in Section 5) following the date of a Change in Control.

 



--------------------------------------------------------------------------------



 



     3. Defined Terms. For purposes of this Agreement, the following terms shall
have the meanings set forth below:

          (a) “Disability” shall mean the Executive’s total and permanent
disability which prevents the Executive from performing the duties he was
assigned immediately prior to the Change in Control for a continuous period
exceeding 9 months. The determination of a Disability shall be made by a medical
board certified physician mutually acceptable to the Company and the Executive
(or the Executive’s legal representative, if one has been appointed), and if the
parties cannot mutually agree to the selection of a physician, then each party
shall select such a physician and the two physicians so selected shall select a
third physician who shall make this determination.

          (b) “Retirement” shall mean retirement on or after age 65.

          (c) “Cause” shall mean the Executive’s willful gross misconduct,
willful and material breach of Executive’s duties or an act of fraud or
dishonesty by the Executive that directly or indirectly results in material harm
to the Company.

     4. Change in Control. A Change in Control shall be deemed to have occurred
upon the occurrence of any of the following events:

          (a) the acquisition of ownership by a person, firm or corporation, or
a group acting in concert, of 51%, or more, of the outstanding common stock of
the Company in a single transaction or a series of related transactions within a
one-year period;

          (b) a sale of all or substantially all of the assets of the Company to
any person, firm or corporation through a single transaction or multiple
transactions; or

          (c) a merger, consolidation or similar transaction between the Company
and another entity if shareholders of the Company do not own a majority of the
voting stock of the corporation surviving the transaction.

     5. Termination of Employment Following a Change in Control. Subject to
Sections 6 and 11(a) hereunder, the Executive shall be entitled to severance
payments under this Agreement only if there has been a Change in Control and the
Executive has incurred a Termination of Employment. For purposes of this
Agreement during the two-year period following any Change in Control that occurs
during the term of this Agreement, “Termination of Employment” shall be defined
as:

          (a) The Executive’s involuntary termination by the Company for any
reason other than death, Disability, Retirement or Cause; or

          (b) The Executive’s termination for “Good Reason,” defined as the
occurrence of any of the following events without the Executive’s written
consent:

               (i) Any reassignment of the Executive to duties inconsistent with
his position, title, duties, responsibilities and status with the Company
immediately prior to the Change in Control, or a change in the Executive’s
reporting responsibilities, including a change in the identity or the corporate
position to which the Executive reports, or a change in title (except for a
promotion) in effect immediately prior to the Change in Control;

               (ii) Any reduction in the Executive’s base salary in effect
immediately prior to the Change in Control, or failure by the Company to
continue any bonus, stock or incentive plans in effect immediately prior to the
Change in Control (without the implementation of a comparable successor plan
which provides the same benefits), or any removal of the Executive from
participation in such aforementioned plans;

-2-



--------------------------------------------------------------------------------



 



               (iii) The discontinuance or reduction in benefits to the
Executive of any qualified or non-qualified retirement or welfare plan
maintained by the Company immediately prior to the Change in Control, or the
discontinuance of any fringe benefits or other perquisites which the Executive
received immediately prior to the Change in Control:

               (iv) Required business traveling by the Executive on a
significantly more frequent basis and for significantly longer periods of time
than the Executive was required to travel immediately prior to the Change in
Control unless the increase in required business traveling is on account of the
Executive’s promotion;

               (v) Any reassignment of the Executive’s duties that would require
the Executive to relocate the Executive’s primary residence; or

               (vi) The Company’s breach of any provision in this Agreement.

If the Executive believes that the Executive is entitled to a Termination of
Employment for Good Reason as defined in subparagraph (b) above, he may apply in
writing to the Company for confirmation of such entitlement prior to the
Executive’s actual separation from employment, by following the claims procedure
set forth in Section 15 hereof. The submission of such a request by the
Executive shall not constitute “Cause” for the Company to terminate the
Executive as defined under Section 3(c) hereof. If the Executive’s request for a
Good Reason Termination of Employment is denied under both the request and
appeal procedures set forth in paragraphs (b) and (c) of Section 15 hereof, then
the parties shall use their best efforts to resolve the claim within 90 days,
after which the claim is submitted to arbitration pursuant to Section 15(d).

     6. Termination Prior to Change in Control. If within a period of 180 days
prior to the first public announcement of a proposed Change in Control the
Company terminates the employment of the Executive for reasons other than the
Executive’s death, Disability, Retirement or Cause, and a Change in Control
event subsequently occurs, unless the Company establishes that the Executive’s
termination was not in connection with the Change in Control, the Executive’s
termination shall be deemed to have been in connection with the Change in
Control, and the Executive shall be entitled to severance payments under this
Agreement, to be paid in cash within 10 days following the Change in Control.

     7. Severance Payment.

          (a) Upon satisfaction of the requirements set forth in Sections 5, 6
and 11(a) hereof and with respect to any one or more Changes in Control that may
occur during the term of this Agreement, the Executive shall be entitled to a
cash severance benefit equal to two times the highest annual cash compensation
(including base salary and incentive compensation or similar award) paid or
payable to the Executive by the Company for any of the three fiscal years ended
immediately prior to the date of termination of Executive’s employment, plus the
unpaid prorated portion of Executive’s annual bonus (but excluding commissions
and other nonrecurring cash compensation payments).

          (b) In addition to the cash payment described in paragraph (a) above,
upon satisfaction of the requirements set forth in Sections 5, 6 and 11(a)
hereof, the Executive shall be entitled to continued participation in the
Company’s hospitalization, medical, life insurance and disability insurance
programs until the earlier of the first anniversary of the Executive’s
termination of employment or the commencement of comparable coverage from
another corporation or partnership.

          (c) In the event that the Executive becomes entitled to payments or
benefits which will constitute “parachute payments” within the meaning of
Section 280G of the Internal

-3-



--------------------------------------------------------------------------------



 



Revenue Code of 1986, as amended (the “Code”), the provisions of Exhibit A to
this Agreement shall apply.

     8. Time of Payment. Subject to Sections 6 and 11(a) hereof, the Executive’s
severance benefit under Section 7(a) shall be paid in a lump sum cash payment
within 10 days following the Executive’s Termination of Employment, as defined
in Section 5. Any payment made later than 10 days following the Executive’s
Termination of Employment (or applicable due dates under Sections 6 and 11(a)
hereof) for whatever reason, shall include interest at the prime rate plus two
percent, which shall begin accruing on the 10th day following the Executive’s
Termination of Employment (or applicable due dates under Sections 6 and 11(a)
hereof). For purposes of this Section 8, “prime rate” shall be determined by
reference to the prime rate established by Comerica Bank (or its successor), in
effect from time to time commencing on the 10th day following the Executive’s
Termination of Employment (or applicable due dates under Sections 6 and 11(a)
hereof).

     9. No Mitigation or Duty to Seek Reemployment. The Executive shall be under
no duty or obligation to seek or accept other employment after Termination of
Employment and, subject to Section 7(b) hereof, shall not be required to
mitigate the amount of any payments provided for by this Agreement by seeking
employment or otherwise.

     10. Tax Withholdings. The Company may withhold from any cash amounts
payable to the Executive under this Agreement to satisfy all applicable Federal,
State, local or other income and employment withholding taxes. In the event the
Company fails to withhold such sums for any reason, or withholding is required
for the non-cash payments provided in Section 7(b) hereof, the Company may
require the Executive to promptly remit to the Company sufficient cash to
satisfy all applicable income and employment withholding taxes.

     11. Binding Effect.

          (a) This Agreement shall be binding upon the successors and assigns of
the Company. The Company shall take whatever actions are necessary to ensure
that any successor to its operations (whether by purchase, merger,
consolidation, sale of substantially all assets or otherwise) assumes the
obligations under this Agreement and will cause such successor to evidence the
assumption of such obligations in an agreement satisfactory to the Executive.
Notwithstanding any other provisions in this Agreement, if the Company fails to
obtain an agreement evidencing the assumption of the Company’s obligations by
any such successor, the Executive shall be entitled to immediate payment of the
severance compensation provided under Section 7, irrespective of whether
Executive’s employment has then terminated. For purposes of implementing the
foregoing, the date on which any succession becomes effective shall be deemed to
constitute the date of the Executive’s Termination of Employment.

          (b) This Agreement shall be binding upon the Executive and shall inure
to the benefit of and be enforceable by Executive’s legal representative and
heirs. However, the rights of the Executive under this Agreement shall not be
assigned, transferred, pledged, hypothecated or otherwise encumbered, except by
operation of law.

     12. Amendment of Agreement. This Agreement may not be modified or amended
except by instrument in writing signed by the parties hereto.

     13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall continue in full force and effect.

-4-



--------------------------------------------------------------------------------



 



14. Limitations on Rights.

          (a) This Agreement shall not be deemed to create a contract of
employment between the Company and the Executive and shall create no right in
the Executive to continue in the Company’s employment for any specific period of
time, or to create any other rights in the Executive or obligations on the part
of the Company, except as set forth herein. This Agreement shall not restrict
the right of the Company to terminate the Executive, or restrict the right of
the Executive to terminate his employment.

          (b) This Agreement shall not be construed to exclude the Executive
from participation in any other compensation or benefit programs in which he is
specifically eligible to participate either prior to or following the execution
of this Agreement, or any such programs that generally are available to other
executive personnel of the Company, nor shall it affect the kind and amount of
other compensation to which the Executive is entitled.

          (c) The rights of the Executive under this Agreement shall be solely
those of an unsecured general creditor of the Company.

     15. Claims Procedure.

          (a) The administrator for purposes of this Agreement shall be the
Company (“Administrator”), whose address is Champion Enterprises, Inc., 2701
Cambridge Court, Suite 300, Auburn Hills, MI 48326 and whose telephone number is
(248) 340-9090. The “Named Fiduciary” as defined in Section 402(a)(2) of ERISA,
also shall be the Company. The Company shall have the right to designate one or
more Company employees as the Administrator and the Named Fiduciary at any time,
and to change the address and telephone number of the same. The Company shall
give the Executive written notice of any change in the Administrator and Named
Fiduciary, or in the address or telephone number of the same.

          (b) The Administrator shall make all determinations as to the right of
any person to receive benefits under the Agreement. Any denial by the
Administrator of a claim for benefits by the Executive (“the claimant”) shall be
stated in writing by the Administrator and delivered or mailed to the claimant
within 10 days after receipt of the claim, unless special circumstances require
an extension of time for processing the claim. If such an extension is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 10-day period. In no event shall such extension
exceed a period of 10 days from the end of the initial period. Any notice of
denial shall set forth the specific reasons for the denial, specific reference
to pertinent provisions of this Agreement upon which the denial is based, a
description of any additional material or information necessary for the claimant
to perfect his claim, with an explanation of why such material or information is
necessary, and any explanation of claim review procedures, written to the best
of the Administrator’s ability in a manner that may be understood without legal
or actuarial counsel.

          (c) A claimant whose claim for benefits has been wholly or partially
denied by the Administrator may request, within 10 days following the date of
such denial, in a writing addressed to the Administrator, a review of such
denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise, as he shall consider relevant to a determination of his
claim, and he may include a request for a hearing in person before the
Administrator. Prior to submitting his request, the claimant shall be entitled
to review such documents as the Administrator shall agree are pertinent to his
claim. The claimant may, at all stages of review, be represented by counsel,
legal or otherwise, of his choice. All requests for review shall be promptly
resolved. The Administrator’s decision with respect to any such review shall be
set forth in writing and shall be mailed to the claimant not later than 10 days
following receipt by the Administrator of the claimant’s request unless special
circumstances, such as the

-5-



--------------------------------------------------------------------------------



 



need to hold a hearing, require an extension of time for processing, in which
case the Administrator’s decision shall be so mailed not later than 20 days
after receipt of such request.

          (d) A claimant who has followed the procedure in paragraphs (b) and
(c) of this section, but who has not obtained full relief on his claim for
benefits, may, within 90 days following his receipt of the Administrator’s
written decision on review, apply in writing to the Administrator for binding
arbitration of his claim before an arbitrator mutually acceptable to both
parties, the arbitration to be held in Detroit, Michigan, in accordance with the
commercial arbitration rules of the American Arbitration Association, as then in
effect. If the parties are unable to mutually agree upon an arbitrator, then the
arbitration proceedings shall be held before three arbitrators, one of which
shall be designated by the Company, one of which shall be designated by the
claimant and the third of which shall be designated by the first two arbitrators
in accordance with the commercial arbitration rules referenced above. The
arbitrator(s) sole authority shall be to interpret and apply the provisions of
this Agreement; the arbitrator(s) shall not change, add to, or subtract from,
any of its provisions. The arbitrator(s) shall have the power to compel
attendance of witnesses at the hearing. Any court having jurisdiction may enter
a judgment based upon such arbitration. All decisions of the arbitrator(s) shall
be final and binding on the claimant and the Company without appeal to any
court. Upon execution of this Agreement, the Executive shall be deemed to have
waived his right to commence litigation proceedings outside of arbitration
without the express written consent of the Company.

     16. Legal Fees and Expenses. In the event any arbitration or litigation is
brought to enforce any provision of this Agreement and the Executive prevails,
then Executive shall be entitled to recover from the Company Executive’s
reasonable costs and expenses of such arbitration or litigation, including
reasonable fees and disbursements of counsel (both at trial and in appellate
proceedings). If the Company prevails, then each party shall be responsible for
its/his respective costs, expenses and attorneys fees, and the costs of
arbitration shall be equally divided. In the event that it is determined that
the Executive is entitled to compensation, legal fees and expenses hereunder,
Executive also shall be entitled to interest thereon, payable to Executive at
the prime rate of interest plus two percent. For purposes of this Section 16,
“prime rate” shall be determined by the reference to the prime rate established
by Comerica Bank as in effect from time to time during the period from the date
such amounts should have been paid to the date of actual payment. For purposes
of the determining the date when legal fees and expenses are payable, such
amounts are not due until 30 days after notification to the Company of such
amounts.

     17. Nonalienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Agreement shall be
valid or recognized by the Company.

     18. ERISA. This Agreement is an unfunded compensation arrangement for a
member of a select group of the Company’s management and any exemptions under
ERISA, as applicable to such an arrangement, shall be applicable to this
Agreement.

     19. Reporting and Disclosure. The Company, from time to time, shall provide
government agencies with such reports concerning this Agreement as may be
required by law, and the Company shall provide the Executive with such
disclosure concerning this Agreement as may be required by law or as the Company
may deem appropriate.

     20. Notices. Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested,
addressed to the Board and the Company at the Company’s then principal office,
or to the Executive at the Executive’s last address on file with the Company, as
the case may be, or to such other address or addresses

-6-



--------------------------------------------------------------------------------



 



as any party hereto may from time to time specify in writing for the purpose of
this Agreement in a notice given to the other parties in compliance with this
Section 20. Notices shall be deemed given when received.

     21. Miscellaneous/Severability. A waiver of the breach of any term or
condition of this Agreement shall not be deemed to constitute a waiver of any
subsequent breach of the same or any other term or condition. This Agreement is
intended to be performed in accordance with, and only to the extent permitted
by, all applicable laws, ordinances, rules and regulations. To the extent that
any provision or benefit under this Agreement is not deemed to be in accordance
with any applicable law, ordinance, rule or regulation, the noncomplying
provision shall be construed, or benefit limited, to the extent necessary to
comply with all applicable laws, ordinances and regulations and any such
provision or benefit shall not affect the validity of any other provision or
benefit provided by this Agreement. The headings in this Agreement are inserted
for convenience of reference only and shall not be a part of or control or
affect the meaning of any provision hereof.

     22. Governing Law. To the extent not preempted by Federal law, this
Agreement shall be governed and construed in accordance with the laws of the
State of Michigan.

     23. Entire Agreement. This document represents the entire agreement and
understanding of the parties with respect to the subject matter of the Agreement
and it may not be altered or amended except by an Agreement in writing.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first written above.

          COMPANY:   CHAMPION ENTERPRISES, INC.
 
       

  By:    

     

--------------------------------------------------------------------------------

 
 
       

     

--------------------------------------------------------------------------------

 
 
       
EXECUTIVE:
       

     

--------------------------------------------------------------------------------

 

      William C. Griffiths

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A

Gross-Up Provisions

     (a) In the event that the Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the Company shall pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Executive, after deduction of any Excise Tax on the Company
Payments and any U.S. federal, state, and for local income or payroll tax upon
the Gross-up Payment provided for by this paragraph (a), but before deduction
for any U.S. federal, state, and local income or payroll tax on the Company
Payments, shall be equal to the Company Payments.

     Notwithstanding the foregoing, if it shall be determined that the Executive
is entitled to a Gross-Up Payment, but that if the Company Payments (other than
that portion valued under Treasury Regulation Section 1.280G, Q&A 24(c)) (the
“Cash Payments”) are reduced by the amount necessary such that the receipt of
the Company Payments would not give rise to any Excise Tax (the “Reduced
Payment”) and the Reduced Payment would not be less than 92.5% of the Cash
Payment, then no Gross-Up Payment shall be made to the Executive and the Cash
Payments, in the aggregate, shall be reduced to the Reduced Payments. If the
Reduced Payments is to be effective, payments shall be reduced in the following
order (1) acceleration of vesting of any stock options for which the exercise
price exceeds the then fair market value, (2) any cash severance based on a
multiple of Base Salary or Bonus, (3) any other cash amounts payable to the
Executive, (4) any benefits valued as parachute payments; and (5) acceleration
of vesting of any equity not covered by (1) above, unless the Executive elects
another method of reduction by written notice to the Company prior to the change
of ownership or effective control.

     In the event that the Internal Revenue Service or court ultimately makes a
determination that the excess parachute payments plus the base amount is an
amount other than as determined initially, an appropriate adjustment shall be
made with regard to the Gross-Up Payment or Reduced Payment, as applicable to
reflect the final determination and the resulting impact on whether the
preceding paragraph applies.

     (b) For purposes of determining whether any of the Company Payments and
Gross-up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (x) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the determination of the Company’s
independent certified public accountants or tax counsel selected by such
accountants or the Company (the “Accountants”) such Total Payments (in whole or
in part) either do not constitute “parachute payments,” including giving effect
to the recalculation of stock options in accordance with Treasury
Regulation Section 1.280G-1, Q&A 33, represent reasonable compensation for
services actually rendered within the meaning of Section

-8-



--------------------------------------------------------------------------------



 



280G(b)(4) of the Code in excess of the “base amount” or are otherwise not
subject to the Excise Tax, and (y) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants in accordance
with the principles of Section 280G of the Code. To the extent permitted under
Revenue Procedure 2003-68, the value determination shall be recalculated to the
extent it would be beneficial to the Company. The determination of the
Accountants shall be final and binding upon the Company and the Executive,
except to the extent provided herein with regard to Internal Revenue Service
determinations. The Company shall be responsible for all charges of the
Accountants.

     (c) In the event that the Excise Tax is subsequently determined by the
Accountants to be less than the amount taken into account hereunder at the time
the Gross-up Payment is made, the Executive shall repay to the Company, at the
time that the amount of such reduction in Excise Tax is finally determined, the
portion of the prior Gross-up Payment attributable to such reduction (plus the
portion of the Gross-up Payment attributable to the Excise Tax and U.S. federal,
state and local income tax imposed on the portion of the Gross-up Payment being
repaid by the Executive if such repayment results in a reduction in Excise Tax
or a U.S. federal, state and local income tax deduction), plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. The Company shall be responsible for all charges of the Accountant.

     In the event that the Excise Tax is later determined by the Accountant or
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.

     (d) The Gross-up Payment or portion thereof provided for in subsection (c)
above shall be paid not later than the thirtieth (30th) day following an event
occurring which subjects the Executive to the Excise Tax; provided, however,
that if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Accountant, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code),
subject to further payments pursuant to subsection (c) hereof, as soon as the
amount thereof can reasonably be determined, but in no event later than the
ninetieth day after the occurrence of the event subjecting the Executive to the
Excise Tax. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to the Executive, payable on the fifth day after demand by
the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

     (e) In the event of any controversy with the Internal Revenue Service (or
other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense).
In the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and the Executive’s
representative shall cooperate with the Company and its representative.

-9-



--------------------------------------------------------------------------------



 



     (f) The Executive shall promptly deliver to the Company copies of any
written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this provision.

     (g) Nothing in this Section is intended to violate the Sarbanes-Oxley Act
and to the extent that any advance or repayment obligation hereunder would do
so, such obligation shall be modified so as to make the advance a nonrefundable
payment to you and the repayment obligation null and void.

-10-